      Case
AO 245C        1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                  Document
                     Amended Judgment in a Criminal Case                      1228 Filed 03/29/19 Page 1(NOTE:
                                                                                                         of 40Identify
                                                                                                               PageID       #:with
                                                                                                                       Changes 19908
                                                                                                                                   Asterisks(*))
                     Sheet I


                                              UNITED STATES DISTRICT COURT
                                                                 Eastern District of New York
                 UNITED STATES OF AMERICA                                          )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                       v.                                          )
                                                                                   )   Case Number: 1: 15-cr-00252-PKC
                       JUAN ANGEL NAPOUT                                           )
                                                                                       USM Number: 87751 -053
                                                                                   )
Date of Original Judgment:                   9/4/2018                                  Silvia Pinera-Vazquez, Marc Weinstein, retained
                                                                                   )
                                             (Or Date of l ast Amended Judgment)       Defendant's Allorncy
                                                                                   )
Reason for Amendment:
                                                                                   )
D   Correction of Sentence on Remand (18 U.S.C. 3742(1)(1) and (2))                    D   Modification of Supervision Conditions ( 18 U.S.C. §§ 3563(c) or 3583(e))
0                                                                                  )
    Reduction of Sentence fo r Changed Circumstances (Fed. R. Crim.                    0   Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                      )       Compelling Reasons (18 U.S.C. § 3582(c)( I))
                                                                                   )
D   Correction of Sentence by Sen1encing Coun (Fed. R. Crim. P. 35(a))                 D   Modificmion of Imposed Term of Imprisonment for Retroactive Amcndment(s)
                                                                                   )       to the Sentencing Guidelines ( 18 U.S.C. § 3582(c)(2))
D   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                   )
                                                                                   )
                                                                                       D   Direct Motion 10 District Court Pursuant   D    28 U.S.C. § 2255 or
                                                                                           D   18 U.S.C. § 3559(c)(7)
                                                                                   )
                                                                                       [i Modi lication of Res1i1u1ion Order ( 18 U.S.C. § 3664)
THE D EFENDANT:                                                                                           D
D pleaded guilty to count(s)
                                       - -
                                                                                              FILE
                                              - - - - - - - - - - - - -- - - - - - - - ---,.rrT't:ERK'S--OFFICS:--- -- - -- -
0 pleaded nolo contendere to count(s)                                                                              U.S. DISTRICT COURT E.D.N.Y.
     which was accepted by the cou1t.
[!f' was found guilty on count(s)
     a ft er a plea of not guilty.
                                    -----'--'---- - - - - - - - - - - - - - -- - -M
                                      1 s, 2s, 6s                                  AR -9-2019
                                                                                   --     - - - - - - -- -         *               2                *
The defendant is adjudicated guilty of these offenses:                        BROOKLYN OFFICE
Title & Section                     Nature of Offense                                                                    Offense Ended                    Count
 18 U.S.C. § 1962(d),                 Racketeering Conspiracy                                                             12/31/2015                       1s
 18 U.S.C. § 1962(c},
 18 U .S.C. § 1963(a)
       The defendant is sentenced as provided in pages 2 through                       8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
~ The defendant has been found not guilty on count(s)       3 s, ?s
                                                                         - - -- - -- - - - - - - - - - - - - -- - -- - - - - -
□   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ □ is                               Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district with in 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are ful ly paid . If ordered to pay restitution,
the defenaant must notify the cou1t and United States attorney of material changes in econom ic circumstances.
                                                                                 11 /20/2018
                                                                                Date of Inwesitro~gment
                                                                                                          s/PKC
                                                                                       Signature of Judge
                                                                                        Pame la K. Chen,                                  U.S . District Jd udge
                                                                                       Name and Title of Judge


                                                                                       Date           3 ) 2-ftl
     Case
AO 24SC        1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case        1228 Filed 03/29/19 Page 2 of 40 PageID #: 19909
                     Sheet IA                                                              (NOTE: Identify Changes with Asterisks(•))
                                                                                       Judgment - Page      2      of         8
DEFENDANT: JUAN ANGEL NAPOUT
CASE NUMBER: 1:15-cr-00252-PKC

                                    ADDITIONAL COUNTS OF CONVICTION

Title & Section             Nature of Offense                                       Offense Ended               Count
 18 u.s.c. § 1349,            Wire Fraud Conspiracy (Copa Libertadores)             12/31/2015                  2s

 18 u.s.c. § 1343

 18 u.s.c. § 1349,           Wire Fraud Conspiracy (Copa America)                   12/31/2015                  6s

 18 u.s.c. § 1343
     Case
AO 245C       1:15-cr-00252-PKC-RML
        {Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case           1228 Filed 03/29/19 Page 3 of 40 PageID #: 19910
                     Sheet 2 - Imprisonment                                                                {NOTE: Identify Changes with Asterisks{*))
                                                                                                      Judgment - Page       3      of          8
DEFENDANT: JUAN ANGEL NAPOUT
CASE NUMBER: 1:15-cr-00252-PKC

                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
one hundred and eight (108) months on counts 1st 2s and 6st to run concurrent with each other.




l!'.1'    The court makes the following recommendations to the Bureau of Prisons:
that the defendant be designated to FCI Miami, in order to facilitate family visits.




D         The defendant is remanded to the custody of the United States Marshal.

□         The defendant shall surrender to the United States Marshal for this district:
           D    at                                 D    a.m.      D    p.m.      on
           D    as notified by the United States Marshal.

D         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D    before 2 p.m. on
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                       to

at       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                            By
                                                                                               DEPUTY UNITED STA TES MARSHAL
     Case
AO 245C       1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case         1228 Filed 03/29/19 Page 4 of 40 PageID #: 19911
                     Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                     Judgment-Page _..   4      of ___ __8_
DEFENDANT: JUAN ANGEL NAPOUT
CASE NUMBER: 1: 15-cr-00252-PKC
                                                    SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
two (2) years on counts 1s, 2s, and 6s, to run concurrent with each other.




                                                 MANDATORY CONDITIONS

I. You must not commit another federal, state or local crime.
2. You must not unlawfu]]y possess a contro]]ed substance.
3. You must refrain from any unlawful use of a contro]]ed substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
4. D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5. □ You must cooperate in the co]]ection of DNA as directed by the probation officer. (check if applicable)
6. D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7. D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
     Case
AO 245C       1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case           1228 Filed 03/29/19 Page 5 of 40 PageID #: 19912
                     Sheet 3A - Supervised Release
                                                                                                         Judgment-Page ~ - - of _ _8 ______ _
DEFENDANT: JUAN ANGEL NAPOUT
CASE NUMBER: 1:15-cr-00252-PKC

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infonned, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the pennission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                       Date
     Case
AO 245C       1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case        1228 Filed 03/29/19 Page 6 of 40 PageID #: 19913
                     Sheet 3D - Supervised Release                                             (NOTE: Identify Changes with Asterisks(*))
                                                                                            Judgment-Page    ~   .. 6 ~- o f 8 ___ _
DEFENDANT: JUAN ANGEL NAPOUT
CASE NUMBER: 1: 15-cr-00252-PKC

                                    SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall comply with the Order of Restitution and Forfeiture Provision.

 2. Upon request, the defendant shall provide the U.S. Probation Department with full disclosure of his financial records,
 including co-mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of
 the financial accounts reported and noted within the presentence report, the defendant is prohibited from maintaining
 and/or opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
 business purposes, without the knowledge and approval of the U.S. Probation Department. The defendant shall cooperate
 with the probation officer in the investigation of his financial dealings and shall provide truthful monthly statements of his
 income and expenses. The defendant shall cooperate in the signing of any necessary authorization to release information
 forms permitting the U.S. Probation Department access to his financial information and records.

 3. If deported/excluded, the defendant may not re-enter the United States illegally.

 4. The defendant shall not serve any official role and/or hold any title within FIFA, CONMEBOL, the APF, and/or any
 professional soccer organization.
     Case
AO 24SC       1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                  Document
                     Amended Judgment in a Criminal Case         1228 Filed 03/29/19 Page 7 of 40 PageID #: 19914
                     Sheet S - Criminal Monetary Penalties                                                  (NOTE: Identify Changes with Asterisks(*))
                                                                                                  Judgment - Page         7       of          8
DEFENDANT: JUAN ANGEL NAPOUT
CASE NUMBER: 1:15-cr-00252-PKC
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment                  JVT A Assessment*         Fine                              Restitution
TOTALS          $   300.00                  $                         $   1,000,000.00                  $   2,497,151.11


D The determination of restitution is deferred until
                                                       - - - -.     An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

~ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the prioricy or.der or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the Umted States 1s paid.

Name of Payee                             Total Loss**                        Restitution Ordered                     Priority or Percentage

 See attached Restitution Order




                                                                                                 0.00
                                     - - - - - - - -0.00
TOTALS                           $                                        $
                                                     --

D    Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     D    the interest requirement is waived for     D fine        D restitution.
     D the interest requirement for the      D fine         D restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
      Case
AO 245C        1:15-cr-00252-PKC-RML
        (Rev. 02/18)                                 Document
                     Amended Judgment in a Criminal Case            1228 Filed 03/29/19 Page 8 of 40 PageID #: 19915
                     Sheet 6 - Schedule of Payments                                                           (NOTE: Identify Changes with Asterisks(*))
                                                                                                           Judgment - Page      8     of         8
DEFENDANT: JUAN ANGEL NAPOUT
CASE NUMBER: 1: 15-cr-00252-PKC

                                                    SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    00      Lump sum payment of$ _3_0_0_.o_o________ due immediately, balance due

             9      not later than _ _ _ _ _ _ _ _ _ , or
             l!.J   in accordance with □ C, □ D, D E, or                   l?i   F below; or

B    D Payment to begin immediately (may be combined with                D C,         D D, or     □    F below); or
C    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $    _____ over a period of
            _____ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ over a period of
            _____ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or60 days) after release from imprisonment to a
            term of supervision; or

E    D Payment during the term of supervised release will commence within         ____ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    l!1'   Special instructions regarding the payment of criminal monetary penalties:
               1. Payment of the $1,000,000 fine and the $3,347,025.88 forfeiture must be paid in full no later than 11/27/2018.
               Any unpaid portion of the fine and forfeiture, by 11/27/2018, shall accrue interest at the judgment rate.

               2. See attached Restitution Order.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D The defendant shall pay the following court cost(s):
D    The defendant shall forfeit the defendant's interest in the following property to the United States:



payments shall be applied iq th~ followi!}g_order: (I) assessment, (2) restitution principall (3) restitution interest? (4) fine principal, (5) fine
mterest, (6) community rest1tut1on, (7) JVTA assessment, (8) penalties, and (9) costs, me udmg cost of prosecution and court costs.
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 9 of 40 PageID #: 19916




      UNITED STATES DISTRICT COURT
    . EASTERN DISTRICT OF NEW YORK
     ----------------------- ------------------x
     UNITED STATES OF AMERICA,
                                                                    RESTITUTION ORDER
                   - against -                                        15-CR-252 (PKC)

     JUAN ANGEL NAPOUT, et al.,

                           Defendants.
     ---------------------------------- ------x
     PAMELA K. CHEN, United States District Judge:

            On December 22, 2017, a jury convicted Juan Angel Napout and Jose Maria Marin

     (collectively, "Defendants") of various counts of RICO conspiracy, conspiracy to commit wire

     fraud, and conspiracy to commit money laundering. Marin was sentenced on August 22, 2018

     (Dkt. 1015) and Napout was sentenced on August 29, 2018 (Dkt. 1008). However, pursuant to 18

     U.S.C. § 3664(d)(5), the Court deferred ruling on restitution pending further briefing and

     submissions by the government, Defendants, putative victims, and interested parties. (8/21/18

     scheduling order.) The Court held oral argument regarding restitution on October 4, 2018 and

     November 8, 2018.

            Before the Court are the restitution requests of the government and putative victims

     Confederaci6n Sudamerica de Futbol ("CONMEBOL"), Confederation of North, Central America

     and Caribbean Association Football ("CONCACAF"), Federation Internationale de Football

     Association ("FIFA") (collectively, the "soccer organizations"), and three former employees of

     Traffic Sports USA, Inc. ("Traffic USA"), pursuant to the Mandatory Victims Restitution Act

     ("MVRA"), 18 U.S.C. § 3663A, seeking: (1) compensation for lost revenue; (2) legal fees and

     related costs incurred responding to government requests during the investigation and prosecution

     of Defendants; and (3) disgorgement of salary and benefits paid to Defendants.
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 10 of 40 PageID #:
                                   19917




                                            BACKGROUND'

              On August 6 and 15, 2018, in advance of Marin's and Napout's respective sentencings,

   the soccer organizations and the former Traffic USA employees submitted requests for restitution

   as putative victims pursuant to the MVRA. (Dkts. 965, 966, 967, 968, 986, 988, 989.) On August

   21, 2018, the Court issued an order stating that it would defer ruling on restitution and set a

   schedule for further briefing by the government, Defendants, the putative victims, and interested

   parties.       (8/21/18 scheduling order.) The soccer organizations and the former Traffic USA

   employees filed supplemental restitution letters between August 30, 2018 and September 7, 2018.

   (Dkts. 1003, 1006, 1013.) On September 21, 2018, Traffic USA and Traffic Sports International,

   Inc. (collectively, "Traffic"), two sports marketing companies that have pied guilty to various

   offenses related to their involvement in the FIFA bribery conspiracy, filed a joint brief as interested

   parties. (Dkt. 1023.) That same day, Defendants filed their respective briefs in opposition to the

   restitution requests. (Dkts. 1025 (Marin), 1026 (Napout).) The government submitted its brief

   regarding restitution on September 26, 2018. (Dkt. 1030.) On October 1, 2018, the Court granted

   CONCACAF's (Dkt. 1036) and CONMEBOL's (0kt. 1037) requests to file under seal billing

   records and other documentation supporting their requests for attorneys' fees and costs ( 10/1/18

   docket entry), and Defendants replied to the government's restitution letter (Dkts. 1041 (Marin),

   1042 (Napout)). On October 3, 2018, CONCACAF submitted a letter (Dkt. 1044) downwardly

   revising its request for restitution and summarizing the anticipated testimony of its proposed expert

   witness, Professor Victor Matheson, a sports economist, at the October 4, 2018 restitution hearing.




              1
            The Court assumes the parties' familiarity with the facts in this case and thus recites them
   only to the extent relevant to the Court's analysis.


                                                     2
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 11 of 40 PageID #:
                                   19918




         The Court held an initial restitution hearing on October 4, 2018. In addition to hearing oral

  argument, the Court received testimony from CONCACAF's expert, Professor Matheson, over

  Defendants' objections. (Dkts. 1047 (Napout), 1048 (Marin).) At the close of the hearing, the

  Court set an additional briefing schedule to allow the soccer organizations to produce all billing

  records and expense documentation supporting their restitution claims related to salaries, benefits,

  attorneys' fees, costs, and related investigative expenses. ( 10/4/18 minute entry; 10/9/ 18 docket

  entry.) On October 11, October 25, and October 26, 2018, after consulting with the government,

  the soccer organizations submitted the relevant records and expense documentation. (Dkts. I 051,

  I 052, I 060, 1061, 1062, 1063, 1065.) Defendants filed their respective oppositions on November

  5, 2018. (Dkts. 1071 (Marin), 1072 (Napout).) The Court held a second restitution hearing, at

  which the Court heard additional oral argument, on November 8, 2018. (11/8/18 minute entry.)

                                        LEGAL STANDARD

         Federal courts "have no inherent power to order restitution" and, therefore, "[a] sentencing

  court's power to order restitution . . . depends upon, and is necessarily circumscribed by,

  statute." United States v. Zangari, 677 F.3d 86, 91 (2d Cir. 2012). The statute at issue here, the

  MVRA, provides that a sentencing court "shall order" defendants convicted of specified crimes to

  "make restitution to the victim[(s)] of the offense" in addition to "any other penalty authorized by

  law." 18 U.S.C. § 3663A. In relevant part, a defendant must "reimburse the victim[(s)] for lost

  income ... , transportation, and other expenses incurred during participation in the investigation or

  prosecution of the offense or attendance at proceedings related to the offense." Id. § 3663A(b)(4).

  "[R]estitution may be awarded only in the amount of losses directly and proximately caused by

  the defendant's conduct." United States v. Gushlak, 728 F.3d 184, 194-95 (2d Cir. 2013); see also

  Zangari, 677 F.3d at 91 ("Because the purpose of restitution is essentially compensatory, and




                                                   3
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 12 of 40 PageID #:
                                   19919




   because the MVRA itself limits restitution to the full amount of each victim's loss, a restitution

   order must be tied to the victim's actual, provable, loss.") (citations, emphasis, and internal

   quotation marks omitted) (collecting cases). The government bears the burden of establishing the

   loss amount under the MVRA and "[a]ny dispute as to the proper amount ... of restitution shall

   be resolved by the court by the preponderance of the evidence." 18 U.S.C. § 3664(e). However,

   "the MVRA requires only a reasonable approximation of losses supported by a sound

   methodology." Gush/ak, 728 F.3d at 196.

                                            DISCUSSION

   I.     Which Parties Qualify as Victims Under the MVRA

          As an initial matter, the Court finds that FIFA, CONCACAF, and CONMEBOL qualify as

   victims under the MVRA, because each soccer organization suffered losses as a direct result of the

   offenses of which Defendants were convicted. 18 U.S.C. § 3663A(a)(2). However, as discussed

   infra, the Court does not find that the former employees of Traffic USA qualify as victims.

   II.    FIFA

          A. FIFA - Salaries and Benefits

          FIFA asks that Defendants Marin and Napout be ordered to pay restitution to reimburse

   FIFA for "100% of the benefits, per diems, and travel expenses FIFA paid to [Defendants] during

   [their] period of misconduct"-$97,663 for Marin and $121,446.30 for Napout. (Dkt. 966, at 8;

   Dkt. 988, at 9-10.) FIFA argues that Defendants violated FIFA's Code of Ethics, which they were

   duty-bound to follow, by receiving personal financial gain in carrying out their FIFA

   responsibilities. (See Dkt. 988, at 2-5 (discussing FIFA's Code of Ethics).) According to FIFA,

   "[b]y depriving FIFA of [their] honest services, [Defendants] unfairly obtained money from FIFA

   ... when attending FIFA events[.]" (Dkt. 966, at 5.) Thus, FIFA maintains, it is entitled to recoup




                                                   4
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 13 of 40 PageID #:
                                   19920




  the entire amount of benefits it paid to, or on behalf of, Defendants during their tenures as FIFA

  officials. 2 Defendants respond that FIFA has failed to connect specific expense payments to

  Defendants' offense conduct and has failed to provide adequate documentation of these payments.

  (Dkt. 1071, at 1-2; Dkt. 1072, at 7.) The Court finds that FIFA has adequately documented its

  expense payments to Defendants. Therefore, the Court turns to the amount Defendants owe FIFA

  in restitution.

          As argued by Defendant Marin, FIFA' s request that they be compensated for the full

  amount of salaries and other benefits "ignores settled law in this circuit." (0kt. 1071, at 1.)

  Victims are entitled to restitution for salaries and benefits "in the amount of the difference in the

  value of the services that [the employee] rendered and the value of the services that an honest

  [employee] would have rendered." United States v. Bahe/, 662 F .3d 610, 650 (2d Cir. 2011)

  (citation and internal quotation marks omitted).      "There is no question that a portion of an

  individual's salary can be subject to forfeiture where ... an employer pays for honest services but

  receives something less." Id. at 649. Where it would be ''unduly complex to try to delineate"

  which part of the funds received by the defendant-employee were "paid for honest services and

  which part was paid for dishonest services", id at 650 (internal quotation marks omitted), courts

  have calculated the amount of restitution to which the employer is entitled by applying a

  percentage reduction to the total. See, e.g., United States v. Ebrahim, No. 12-CR-471 (JPO), 2013

  WL 2216580, at *3 (S.D.N.Y. May 21, 2013) ("[T]he Court has determined that AT&T is entitled

  [to] 20 percent of [the defendant's] salary from the relevant period .... Such a figure is consistent



          2
           Marin was Chairman of the FIFA World Cup Local Organizing Committee from 2012 to
  2014 and a member of the FIFA Organizing Committee for the Olympic Soccer Tournaments.
  (Dkt. 966, at 2.) Napout was a member of FIFA's Disciplinary Committee from 2002 to 2015 as
  well as Vice President of FIFA and a member ofFIFA's Executive Committee from May through
  December 2015. (0kt. 988, at 2.)


                                                   5
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 14 of 40 PageID #:
                                   19921




   with precedent in this circuit."); United States v. Skowron, 839 F. Supp. 2d 740, 749 (S.D.N.Y.

   2012) (awarding Morgan Stanley 20% of a defendant-employee's compensation as victim of

   employee's insider trading scheme and cover-up), aff'd, 529 F. App'x 71 (2d Cir. 2013).

          The Court finds that this approach is appropriate here, because it would be "unduly

   complex to try to delineate" the amount that FIFA paid to, or on behalf of, Defendants that was

   strictly related to Defendants' "dishonest services." Bahe/, 662 F.3d at 650. As proved at trial,

   Defendants' entire service to FIFA was tainted by corruption, and the criminal schemes in which

   Defendants participated involved "key aspects of ... FIFA's core responsibilities." (0kt. 988, at

   8-9.) Defendants' primary responsibility as FIFA officials "was to act as [] steward[s] for the

   ethical development of soccer around the world" (id at 9), instead of perpetuating and concealing

   decades-long bribery schemes (Dkt. 1006, at 2-3).       Because this core responsibility, which

   Defendants failed to adequately perform, permeated all aspects of their activities for FIFA, yet

   cannot be readily connected to any particular payment or payments, the Court finds that

   Defendants must repay 20% of the benefits they received from FIFA.

          Therefore, Defendant Marin is liable for $19,532.60 and Defendant Napout is liable for

   $24,289.26 to compensate FIFA for 20% of the "benefits, per diems, and travel expenses" paid to,

   or on behalf of, Defendants.

          B. FIFA - Attorneys' Fees and Investigative Expenses

          FIFA also requests restitution in the amount of $27,808,463.93,3 consisting of: (1)

   $16,393,911.51 in attorneys' fees for reviewing documents in connection with the government's



          3 Although FIFA made its restitution request in Swiss Francs, for ease and consistency, the
   Court has converted that request into U.S. dollars at a 1: 1 conversion ratio. Banque Nationale
   Suisse, "Current interest rates and exchange rates",
   https://www.snb.ch/en/iabout/stat/statrep/id/current_interest_exchange_rates (last visited
   November 20, 2018).


                                                   6
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 15 of 40 PageID #:
                                   19922




  investigation of Defendants; (2) $1,725,670.00 in attorneys' fees for preparing investigative

  reports for American and Swiss authorities; (3) $105,601.88 in attorneys' fees for a Quinn

  Emanuel Urquhart & Sullivan ("Quinn Emanuel") attorney to attend the entirety of Defendants'

  trial; (4) $9,474,154.56 in fees for Stroz Friedberg, a forensic data consulting company that

  processed and hosted the millions of documents collected during FIFA' s investigation;

  (5) $28,237.00 in attorneys' fees for preparing Stephanie Maennl4 to testify at Defendants' trial,

  as well as fees for her attorneys' presence during her testimony; and (6) $80,888.98 in attorneys'

  fees to prepare FIFA' s restitution request. (Declaration of William Burck ("Burck Deel."), Dkt.

   1061-1, at ,r,r 43, 49, 52, 54, 58, 61; Dkt. 966, at 10-12.)

          In Lagos v. United States, the Supreme Court held that the MVRA provides restitution only

  for investigation expenses incurred during a victim's participation in "government investigations

  and criminal proceedings" and "does not cover the costs of a private investigation that the victim

  chooses on its own to conduct." 138 S. Ct. 1684, 1688, 1690 (2018); see also id. at 1689 ("Some

  [restitution] statutes specifically require restitution for the 'full amount of the victim's losses,'

  defined to include 'any ... losses suffered by the victim as a proximate result of the offense.' The

  Mandatory Victims Restitution Act, however, contains no such language; it specifically lists the

  kinds of losses and expenses that it covers.") (quoting 18 U.S.C. §§ 2248(b), 2259(b), 2264(b),

  2327(b)). This "narrow interpretation" is meant to alleviate district courts of the "significant

  administrative burdens" of resolving "these potentially time-consuming controversies as part of

  criminal sentencing," particularly "in cases involving multimillion[-]dollar investigation expenses

  for teams oflawyers and accountants." Id at 1689.




          4
           Maennl is FIFA's Deputy Head of Corporate Legal and was the government's first
  witness at trial. (Dkt. 966, at IO n.29.)


                                                      7
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 16 of 40 PageID #:
                                   19923



           In keeping with Lagos, the Court denies FIF A's first four restitution requests in their

   entirety. As the Court stated at the October 4, 2018 restitution hearing, it interprets Lagos as

   limiting restitution to expenses incurred for investigatory activities that the government expressly

   and specifically "invited or requested." Here, as FIFA itself concedes, the government did not

   approach FIFA and ask it to investigate, but rather, "FIFA proactively approached the Government         .

   to open a dialogue after the [May 27, 2015] Indictment was unsealed" because "FIFA was

   motivated, at least in part, by a desire to demonstrate its cooperation, preserve its victim status,

   and avoid prosecution in any future indictment." (Dkt. 1061, at 2-3.) As Defendant Napout

   correctly argues, "[a] corporation acting out of self-preservation cannot tum around and have its

   costs reimbursed through restitution." (Dkt. 1072, at 3.) Similarly, even if, as FIFA contends, the

   government "suggested that a Quinn Emanuel attorney attend the trial in the event that any issues

   arose that directly impacted FIFA", (Burck Deel., at 153), this request appears to relate to FIFA's

   potential criminal exposure, not the government's investigation. Therefore, FIFA' s requests for

   (1) $16,393,911.51 in attorneys' fees for FIFA's internal investigation; (2) $1,725,670 in

   attorneys' fees for preparing investigative reports for American and Swiss authorities;

   (3) $105,601.88 in attorneys' fees for a Quinn Emanuel attorney to attend Defendants' entire trial;

   and (4) $9,474,154.56 in fees paid to Stroz Friedberg are denied.

          However, the Court finds that FIFA's requests for attorneys' fees in connection with

   Stephanie Maennl's testimony and preparing its restitution request are compensable under the

   MYRA. There is no dispute that Maennl was called as a witness at the government's request, and

   the Court finds that the legal fees incurred by FIFA to prepare its restitution request were necessary

   to its "attend[ance] [at] th[e] post-verdict restitution proceeding (for which the Court permitted

   briefing and ordered certain disclosures of billing records)," thus making them "recoverable under




                                                     8
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 17 of 40 PageID #:
                                   19924




   the [MVRA]." United States v. Gupta, 925 F. Supp. 2d 581, 585 (S.D.N.Y. 2013), afj'd, 747 F.3d

   111 (2d Cir. 2014); see also Bahe/, 662 F.3d at 647 ("Attorneys' fees are 'other expenses' that are

  properly included within a restitution award."); United States v. Battista, 515 F.3d 226, 234 (2d

  Cir. 2009) (same).

          Therefore, the Court turns to the question of whether the requested attorneys' fees are

  excessive. See 18 U.S.C. § 3664(e) ("Any dispute as to the proper amount or type of restitution

  shall be resolved by the court by the preponderance of the evidence."). Defendants argue that the

  hourly rates charged by the victims' outside counsel were unreasonable and that specific tasks

  undertaken by the law firm were unnecessary. (See generally Dkts. 1071, 1072.)

          The Second Circuit has not yet ruled on the question of whether district courts "ha[ve] a

  duty to scrutinize the [amount of] attorneys' fees" requested pursuant to the MVRA. United States

  v. Donaghy, 510 F. Supp. 2d 411,431 (E.D.N.Y. 2008), affd sub nom. United States v. Battista,

  575 F.3d 226 (2d Cir. 2009). As the Honorable Carol Bagley Amon explained in Donaghy:

          Since the goal of restitution is to make the victim whole, there is an argument to be
          made that as long as the Court is satisfied that the attorneys' fees were incurred for
          the purpose of assisting the government in the investigation and prosecution of
          these offenses, and were in fact paid by the victim, the Court need go no further.
          Specifically, it need not further examine the request with the proverbial green
          eyeshade as it might do in reviewing a fee application of a prevailing party in a civil
          case to determine whether the hours were reasonably spent or the hourly rates
          appropriate. On the other hand, it could also be argued that although reasonable
          attorneys' fees are a 'direct and foreseeable' investigation cost within the scope of
          subsection (b)(4) [of the MVRA], excessive attorneys' fees are not.

  Id. However, courts in this circuit have reduced attorneys' fees in connection with restitution

  proceedings where they have "exceeded what was reasonably necessary under the MVRA." See,

  e.g., Gupta, 925 F. Supp. 2d at 587-88 (reducing attorneys' fees by 10% "in an excess of caution"

  where "on a few occasions, the number of attorneys staffed on a task-while perhaps perfectly

  appropriate on the assumption that Goldman Sachs wished to spare no expense on a matter of great



                                                    9
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 18 of 40 PageID #:
                                   19925




   importance to it-exceeded what was reasonably necessary under the MVRA"); United States v.

   Sazonov, No. 1:17-CR-00657 (SDA), 2018 WL 922151, at *2 (S.D.N.Y. Feb. 16, 2018) (reducing

   the attorneys' fees by 15%); Ebrahim, 2013 WL 2216580, at *4 ("[T]he Court's review of Sullivan

   & Cromwell [L]LP's billing records suggests that some of the billing may have been, in some

   discrete instances, excessive. It also appears that there was an unnecessary [number] of lawyers

   involved in certain tasks. Following Judge Rakoffs lead in Gupta, this Court therefore will deduct

   ten percent of the fees requested[.]"); United States v. Qurashi, No. 05-CR-498 (SJF)(AKT), 2009

   WL 10677000, at *27 (E.D.N.Y. Sept. 1, 2009) (reducing the attorneys' fees by 10%), report and

   recommendation adopted, No. 05-CR-498 (SJF)(AKT), 2009 WL 10677129 (E.D.N.Y. Sept. 30,

   2009), aff'd and remanded, 634 F.3d 699 (2d Cir. 2011).

          It appears that one of the few cases in this Circuit that has addressed the question of a

   reasonable hourly rate in connection with restitution proceedings is Donaghy. In that case, a

   National Basketball Association ("NBA") referee pled guilty to conspiracy to commit wire fraud

   and conspiracy to transmit wagering information in connection with a betting conspiracy. During

   the restitution phase of his sentencing, the defendant argued that the attorneys' fees incurred by

   the victim, the NBA, to assist the government in its investigation and prosecution were excessive.

   570 F. Supp. 2d at 431-32. In rejecting the defendant's argument, Judge Amon held,

          [w]ithout purporting to set any new standards for appropriate hourly rates in civil
          attorneys' fees cases, the Court does not find that the hourly rates charged in this
          case were excessive. The NBA hired two well-known corporate law firms in one
          of the world's most expensive markets, New York City. Wachtell[, Lipton, Rosen
          & Katz] charged either $600, $700, or $750 per hour for ... a partner, between
          $380-$580 per hour for the associates, and $175-$200 per hour for paralegals.
          These amounts are in line with the rates charged by most of New York City's major
          corporate law firms. . . . The NBA is the type of major commercial organization
          that would likely hire law firms like Arkin [Kaplan Rice LLP] and Wachtell, a
          consequence that should have been foreseeable to the defendants. Accordingly, the
          Court finds that the hourly rates paid by the NBA in rendering assistance to the
          government's investigation of these offenses were not excessive.



                                                   10
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 19 of 40 PageID #:
                                   19926




  Id. at 432 (citation.omitted). Applying both the reasoning and the hourly rates adopted in Donaghy

  as a baseline, and adjusting for inflation in the ten years since Donaghy was decided, the Court

  finds that the following hourly rates are reasonable iQ this case: $700-$850 per hour for partners,

  $450-$650 per hour for associates and counsel, and $275-$300 per hour for paralegals. See also

  Sazonov, 2018 WL 922151, at *3 (finding the rates "ranging from a low of $430 to a high of $1420

  . . . exceeded that which was reasonably necessary under the MVRA"); Qurashi, 2009 WL

  10677000, at *26.

         Based on a review of the submitted records, and giving due consideration to the

  government's views on FIFA's attorneys' fees requests and the applicable, though limited, case

  law on this issue, the Court finds that FIFA's requested attorneys' fees are excessive with respect

  to the preparation of Maennl' s testimony and FIFA' s restitution request. See id at 431 (reviewing

  the hourly rate, the billing records, and whether "multiple lawyers participated in each task,"

  allowing the "government [to] advise[] the Court [whether] the staffing and amount of hours spent

  by outside counsel appeared to be a reasonable response to the a~sistance it requested," and

  "bearing in mind [the Court's] own firsthand knowledge of what [submissions] it had asked of the

  [victim]" to determine whether the request for attorneys' fees in connection with restitution were

  excessive).

         With respect to Maennl's testimony, Defendants argue that FIFA's request for attorneys'

  fees should be reduced because Maennl only testified for thirty minutes and yet, for example, FIFA

  seeks over four thousand dollars, consisting of over ten hours of billed time, for a Quinn Emanuel

  associate "to observe that day's trial and write a summary of it." (Dkt. 1072, at 3; see also Dkt.




                                                  11
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 20 of 40 PageID #:
                                   19927




   I 065-2, at ECF5 245.) The Court notes that not only did that associate bill 10. 9 hours for observing

   the trial, but a partner also billed 7.4 hours, at a cost of over five thousand dollars, for the same

   period of time. (Dkt. 1065-2, at ECF 245.) The Court agrees with Defendants that the requested

   attorneys' fees are excessive in terms of staffing6 and reduces the requested amount by 15%.

   Therefore, Defendants are liable to FIFA for $24,001.45 in connection with Maennl's testimony.

           With respect to FIFA's claim related to the preparation of its restitution request, the Court

   finds that the requested fees are wildly excessive and must be reduced by 50%. FIFA' s first four

   restitution arguments, which account for 99.6% of its requested restitution, are patently frivolous

   in light of the Supreme Court's decision in Lagos. In this regard, the Court notes that the

   government did not support any of these four requests by FIFA. The Court must consider FIFA's

   utter lack of success in assessing whether its request for attorneys' fees is reasonable. See Hensley

   v. Eckerhart, 461 U.S. 424,440 (1983) ("[W]here the plaintiff achieved only limited success, the

   district court should award only that amount of fees that is reasonable in relation to the results

   obtained."). Therefore, Defendants are liable to FIFA for $40,444.497 in connection with FIFA's

   preparation of its restitution request.

           In total, Defendants are liable to FIFA for $64,445.94 in restitution for attorneys' fees and

   investigative costs.




           5Citations to "ECF" refer to the pagination generated by the Court's CM/ECF docketing
   system and not the document's internal pagination.

           6
            Quinn Emanuel's hourly rate is almost entirely within the acceptable range set by the
   Court. The associate's time was billed at a rate ofup to $497.25 per hour, and the partner's time
   was billed at a rate of$867 per hour. (See, e.g., Dkt. 1065-2, at ECF 250.)

           7
            This amount represents .4% of the attorneys' fees FIFA is seeking in connection with the
   preparation of its restitution request.



                                                    12
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 21 of 40 PageID #:
                                   19928



  III.   CONCACAF

         A. CONCACAF - Lost Revenue

         In its initial submission on September 7, 2018, CONCACAF argued that it should receive

  restitution for lost revenue in the amount of $27.7 to $32.7 million or, at a minimum, the $10

  million in bribes that former CONCACAF president Jeffrey Webb received. The $27.7 to $32.7

  million figure, according to CONCACAF, represented the amount by which CONCACAF's Copa

  America Centenario ("Centenario")8 rights were underpriced due to Defendants' failure to create

  a legitimate bidding process to ensure that CONCACAF secured the actual fair market value of

  the marketing and media rights for those events. (0kt. 1013, at 1-6; see also Dkt. 967, at 2; Dkt.

  986, at 2-3.)     However, on October 3, 2018, the day before the first restitution hearing,

  CONCACAF submitted a revised restitution request, claiming that it was only entitled to between

  $2,893,223 and $7,893,223 in lost revenue for the underpriced Centenario, or, in the alternative,

  the $10 million in bribes Webb received. (Dkt. 1044.) CONCACAF explained that in generating

  its original, and markedly higher, lost revenue figure, it had incorrectly included the operating

  costs associated with the Centenario as lost revenue. (Id at 2.)

             The Court finds that CONCACAF is not entitled to any restitution for lost revenue.

  CONCACAF has failed to provide a "sound methodology" to support its claim. Gushlak, 728

  F.3d at 196. After the unsealing of the first indictment, many of the original contracts for the

  Centenario tournament, which had not yet occurred, were terminated and renegotiated. (Dkt. 1030,

  at 6; see also Dkt. 1022, at 7-8.) After re-negotiation, the total media and sponsorship revenue

  was ultimately calculated to be $222,822,989, which was divided among the soccer confederations




         8
          The Centenario was a tournament held in 2016 to celebrate the hundredth anniversary of
  the Copa America soccer tournament. (0kt. 968, at 3-4.)


                                                  13
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 22 of 40 PageID #:
                                   19929




   and sports marketing companies that would be participating in the Centenario, according to pre-

   existing contracts. (Dkt. 1045-6, at ECF 2.) CONCACAF argues that "a legitimately marketed

   Centenario would have generated between $250 and $270 million in [total] revenue" (Dkt. 1013,

   at 5) and that CONCACAF's share of the additional revenue, beyond its share of the re-negotiated

   price of approximately $222 million, would be between $2,893,223 and $7,893,223 (Dkt. 1044, at

   3). CONCACAF derives this $250 to $270 million revenue figure from a combination of two

   sources: ( 1) at the time of the original negotiation of the Centenario contract, Datisa9 paid at least

   $150 million to obtain the media rights to the Centenario and (2) on a government wiretap, Datisa's

   principals bragged that the Centenario would yield "at least" $100 million of profit. (Dkt. 1013,

   at 4; see also id at ECF 24-25.)

          The Court finds that the "methodology" employed by CONCACAF to arrive at the $250

   to $270 million revenue figure is far from "sound", Gushlak, 728 F.3d at 196, and amounts to sheer

   speculation. As Defendants point out, with respect to the second source, "it strains credulity to

   assume that such boasting [on the wiretap] was based on any serious financial analysis" (Dkt.

   1026, at 7; see also Dkt. 1022, at 9 (calling CONCACAF's estimations "guesstimates ... for what

   might have happened in the real world but for the corruption")), and even if the "conspiratorial

   boasting" could be used as the basis for the calculation, one of the Datisa principals also states on

   the tape that the co-conspirators can expect "between 80 and 100 million of profit" from the

   Centenario (Dkt. 1013, at ECF 25)-a $20 million difference from the figure CONCACAF relies

   on. CONCACAF has provided the Court with no metric or methodology by which it can determine

   what the total revenue for the Centenario would have been but for Defendants' corruption. While



          9
             Traffic, Full Play, and a third sports marketing company, Tomeos y Competencias
   (together with its affiliates, "Tomeos"), which was operated by co-conspirator Alejandro Burzaco,
   formed a new company called Datisa in May 2013. (Dkt. 997, at 5.)


                                                     14
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 23 of 40 PageID #:
                                   19930




  Professor Matheson testified that the short timeline to resell the media rights to the Centenario, as

  well as the notoriety of the corruption scandal, would have had a negative impact on the resale

  price, CONCACAF has failed to provide any evidence or information upon which the Court can

  measure the quantifiable impact. Moreover, given CONCACAF's admission that its revenue loss

  was between $2 and $7 million, the Court cannot use the $10 million paid to Webb as an alternative

  measure of CONCACAF's loss. Therefore, the Court finds that CONCACAF has failed to prove

  its entitlement to restitution for lost revenue by a preponderance of the evidence.

         B. CONCACAF - Attorneys' Fees and Investigative Expenses

         CONCACAF also requests restitution in the amount of$1,887,797.03, 10 consisting of: (1)

  $1,342,837.75 in attorneys' fees in connection with responding to specific investigation requests

  from the government; 11 (2) $139,390.70 in vendors' fees and expenses; and (3) $405,568.58 in

  attorneys' fees to prepare CONCACAF's restitution request. 12 (Dkt. 1063, at 5.) The government

  has approved CONCACAF's request for restitution in connection with these activities, but did not

  review the billing entries and expense records that CONCACAF submitted to the Court.




         10This request, made after conferring with the government, is an 87.6% reduction from
  CONCACAF's initial submission in which it sought $15,216,634 in legal and fees and related
  expenses. (See Dkt. 1013, at 1, 7-8.)

         11  This includes two separate billing matters. The first matter, for which CONCACAF is
  seeking $915,122.75 in attorneys' fees, began in October 2012 "when the Government first
  reached out to CONCACAF for assistance related to the Government's investigation." (Dkt. 1062,
  at 3; Dkt. 1062-1, at 22.) The second matter, for which CONCACAF is seeking $427,715 in
  attorneys' fees, relates to "a limited number of tasks that were in response to Government requests"
  after the first indictment was unsealed in 2015. (0kt. 1062, at 3; 0kt. 1062-2, at 13.)
         12
           The Court denies CONCACAF's request to supplement its October 25, 2018 submission
  with additional billing records related to the ongoing costs of preparing its restitution request.
  (0kt. 1063, at 5 n.4.)


                                                   15
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 24 of 40 PageID #:
                                   19931




          With respect to the first category of CONCACAF's request for attorneys' fees and

   investigative expenses, i.e., attorneys' fees for responding to specific government requests,

   Defendants argue that the fees should be reduced because CONCACAF failed to seek the

   government's review of its requested billing entries and expenses, the billing records are vague,

   and CONCACAF's internal investigation "was far wider than the two schemes for which Mr.

   Napout was convicted[,] ... and thus losses from those schemes were not caused by Mr. Napout

   or the reasonably foreseeable acts of his coconspirators." (0kt. 1072, at 4-5; 0kt. 1701, at 2-3.)

   The Court finds that these arguments are without merit. 13 A review of the billing records shows

   that they are sufficiently detailed and appear to be relevant to the government's requests for

   evidence and information relating to Defendants' investigation and prosecution. (See, e.g., Dkt.

   1060-2, at 6 (telephone calls with DOJ to discuss internal investigation requests), 8 (associates and

   paralegals preparing materials in connections with a DOJ request).) Although Napout points to a

   handful of billing entries out of the thousands that are not obviously related to this case, the Court

   is satisfied, especially in light of the government's support of CONCACAF's request, that the

   attorneys' fees have been sufficiently justified. See Lagos, 138 S. Ct. at 1689 (stating that district

   courts should not be required to wade into "potentially time-consuming controversies" about




           13 With respect to Napout's contention that he should not be held responsible for criminal
   conduct that he asserts was not reasonably foreseeable to him, the Court has already rejected
   variations on this argument that were made both during trial and sentencing. As the Court
   explained on those occasions, and reiterates here, Napout was charged with and ultimately
   convicted of participation in a RICO conspiracy that involved FIFA and a multitude of soccer
   organizations across the globe. Thus, as a legal matter, Napout can be held responsible for the
   reasonably foreseeable conduct of his co-conspirators, and the losses of their activities caused as
   part of the overarching conspiracy. United States v. Smith, 513 F. App'x 43, 45 (2d Cir. 2013).
   With respect to the Centenario and other soccer tournaments corrupted by the wide-ranging bribery
   schemes that were charged in this case, Napout knew that the agreement of all of the soccer
   officials was necessary for the bribery schemes to succeed and thus the bribery of all of the other
   soccer officials, such as Webb, was certainly reasonably foreseeable to Napout.

                                                    16
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 25 of 40 PageID #:
                                   19932



  restitution as part of criminal sentencing); Gushlak, 728 F.3d at 196 ("[The] MVRA requires only

  reasonable approximation of losses supported by sound methodology.")

         At the same time, under the hourly rate set forth supra, certain of Sidley Austin's hourly

  rates are excessive. (See, e.g., Dkts. 1062-1 and 1062-2 (charging up to $1,375 per hour for a

  partner, $795 per hour for a counsel, and $675 per hour for an associate).) However, in this case,

  Sidley Austin gave CONCACAF a 20% discount for attorneys' fees accrued between 2012 and

  2017 and a 10% discount for fees accrued in 2018. (Dkt. 1062-1, at 22; Dkt. 1062-2, at 13.) The

  Court finds that the already applied 20% discount is an adequate deduction for the attorneys' fees

  accrued between 2012 and 2017. See Bahe/, 662 F.3d at 648 (finding attorneys' fees adequate

  where the law firm represented the victim "for 25-40% below its normal billing rates"). But, this

  20% deduction should also be applied to the attorneys' fees accrued in 2018. Therefore, the Court

  finds that Defendants are liable to CONCACAF for $1,306,624 in attorneys' fees and investigative

  expenses accrued between 2012 and 2017 and $32,190 for attorneys' fees and investigative

  expenses accrued in 2018, for a total of$1,338,814.

         With respect to the second category of CONCACAF's request for attorneys' fees and

  investigative expenses, i.e., vendors' fees and expenses, the Court awards CONCACAF the full

  amount requested.    CONCACAF has demonstrated by a preponderance that these fees and

  expenses were directly related to locating, obtaining, and producing evidence and information

  requested by the government. The Court finds Defendants are liable for $139,390.70 in vendors'

  fees and expenses.

         With respect to the third category of CONCACAF's request for attorneys' fees and

  investigative expenses, i.e., attorneys' fees for preparing CONCACAF's restitution request,

  Defendants argue that CONCACAF should not be compensated for the "entirely unnecessary"




                                                 17
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 26 of 40 PageID #:
                                   19933




   testimony of Professor Matheson, "its original and unsuccessful attempt to seek more than $45

   million in restitution," and any withdrawn or abandoned claims. (Dkt. 1072, at 4-6; Dkt. 1071, at

   3-4.) Additionally, Defendants argue that any remaining restitution award should be reduced

   because Sidley Austin's fees and hourly rate are excessively high. (Dkt. 1702, at 5-6.) The Court

   agrees with all of these points. As an initial matter, although Sidley Austin has already given

   CONCACAF a 10% discount on attorneys' fees associated with its restitution request (Dkt. 1062-

   6, at 11), the Court finds that the requested fees and costs are still excessive and that a 20%

   reduction is more appropriate. Additionally, the Court finds that another 20% should be deducted

   from CONCACAF's request for attorneys' fees for its initial incorrect lost revenue projection and

   its failure to seek the government's approval for its requested billing entries and expenses-which

   were the subject of much wasted briefing and time during the first restitution hearing-as well as

   for Professor Matheson' s testimony. Professor Matheson' s testimony added little value to the

   restitution proceedings as he could not testify about CONCACAF's loss projections and because

   the economics concepts about which he testified were mostly duplicative of Professor Stefan

   Szymanski' s expert testimony at trial. In light of the 40% total reduction in fees and 20% reduction

   in costs, the Court finds Defendants liable for $264,549.60 in connection with CONCACAF's

   preparation of its restitution request.

   IV.     CONMEBOL

           A. CONMEBOL - Lost Revenue

           CONMEBOL argues that it is entitled to restitution for lost revenue in the amount of

   $85,400,000 in bribes paid to CONMEBOL-related officials between 2010 and 2016-including

   $6,550,00 to Defendant Marin and $10,500,000 to Defendant Napout-or, in the alternative,

   "possibly hundreds of millions of dollars" in "[l]ost revenues from numerous editions of




                                                    18
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 27 of 40 PageID #:
                                   19934




  CONMEBOL tournaments, which resulted from the defendants' failure to create a legitimate

  tender process to ensure that CONMEBOL would secure the actual fair market value of the

  marketing and media rights for those events." (Dkt. 968, at 8, 12-15; Dkt. 989 (same).) The Court

  finds that CONMEBOL is not entitled to any restitution on the basis of lost revenue.

          Initially, the Court notes that CONMEBOL renegotiated its marketing contracts for the

  Copa Libertadores for the 2016 through 2022 editions, the Centenario, and the Copa America for

  the 2019 and 2023 editions. (Dkt. 1030, at 4, 6.) CONMEBOL is not seeking any additional lost

  revenues for those tournaments. However, the government argues that Defendants are still liable

  to CONMEBOL for $19,425,000 of lost revenue from the 2015 edition of the Copa America and

  $35,100,000 of lost revenue from the 2011 to 2015 editions of the Copa Libertadores. The

  government takes the position that because CONMEBOL was unable to renegotiate the contracts

  for these tournaments, "the amount of bribes agreed to be paid in connection with the award of a

  contract forms a sound conservative basis for an estimate of loss to the defrauded entities." (Id at

  5 n. 7, 16.) Although the Court previously found that this valuation of loss could be used to

  calculate Defendants' sentencing ranges under the Sentencing Guidelines, 14 the Court does not

  find it sufficiently reliable to use to estimate loss for purposes of restitution.

          The Second Circuit has held that "a sentencing court ordering restitution under the MVRA

  may not substitute a defendant's ill-gotten gains for the victim's actual loss" unless "there is a

  direct correlation between gain and loss, such that the defendant's gain can act as a measure of-

  as opposed to a substitute for-the victim's loss." Zangari, 677 F.3d at 92-93 (emphasis in




          14
            See Zangari, 677 F.3d at 92 (holding that the substitution of ill-gotten gains for a victim's
  actual loss "[is] permissible for purposes ofcalculating [a defendant's] adjusted offense level under
  § 2B1.1 of the Guidelines"); see also United States v. Certified Envtl. Servs., Inc., 753 F.3d 72,
  102 (2d Cir. 2014).


                                                     19
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 28 of 40 PageID #:
                                   19935




   original); see, e.g., United States v. Berardini, 112 F.3d 606, 607-10 (2d Cir. 1997) (finding a

   direct correlation between income defendant gained from fraudulent telemarketing sales and

   victims' losses because every dollar gained by defendant was necessarily lost by victims who paid

   for the fraudulent products). No such measure is available here because there is no proof that

   "[the] loss to [CONMEBOL] is ... a necessary consequence of all the kickbacks [Defendants]

   received." United States v. Finazzo, 850 F.3d 94, 118 (2d Cir. 2017) (emphasis in original).

           In United States v. Finazzo, the defendant, an executive at the clothing company

   Aeropostale, received kickbacks from a clothing supplier, South Bay Apparel, Inc. ("South Bay"),

   to steer contracts to South Bay, pursuant to which Aeropostale bought clothing from South Bay at

   inflated prices. In awarding restitution to Aeropostale in the same amount as the kickbacks paid

   to the defendant, the district court held that there was a "direct correlation" between the defendant's

   gains and Aeropostale's pecuniary losses. Id. The Second Circuit reversed, finding that the district

   court had failed to determine what portion of the bribes was to "steer[] additional business to South

   Bay at a non-inflated price" versus what portion of the bribes was "solely justified" by South Bay

   receiving inflated prices. Id. (emphasis in original). The panel noted that the former could

   "increase [the defendant's] worth to [South Bay] and therefore make the kickback scheme

   profitable for [South Bay], without inflicting pecuniary loss on Aeropostale" and was, therefore,

   not lost revenue to the victim; whereas the latter constituted direct loss to Aeropostale. Id.; see

   also Federal Ins. Co. v. United States, 882 F.3d 348, 372 (2d Cir. 2018) ("[A]s we have recently

   observed in the restitution context, it is not necessarily the case that all kickbacks paid to a

   defendant represent inflated costs or excessive billable hours charged to the employer.") (emphasis

   in original). 15



            15
                 The Second Circuit gave the following example to highlight this distinction:


                                                      20
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 29 of 40 PageID #:
                                   19936




         This case presents an identical scenario. Neither the government nor CONMEBOL has

  presented any testimony ( expert or otherwise) or documentation in connection with these

  restitution proceedings to explain what portion of the bribes that were paid to Defendants went to

  securing the contracts in the first place versus getting the contracts at less than fair market value.

  As in Finazzo, in the former circumstance, the media company could still be making a profit simply

  by obtaining the contracts through bribes for Defendants, i.e., more than $0, without causing loss

  to the victim, Finazzo, 850 F.3d at 119 n.25, whereas, in the second circumstance, the media

  company is eating into the victim's profits by bribing Defendants to accept below fair market value

  contracts. Indeed, in its submission, the government states that "[t]he Datisa partners agreed to

  pay millions of dollars in bribes to secure the contract" to various editions of the Copa America

  tournament. (Dkt. 1030, at 6 (emphasis added).) This representation, along with others by the

  government, indicate that at least some, or a portion, of the bribes fall into the first category-Le.,

  bribes paid solely to secure the media contracts-and did not necessarily result in lost revenue to




         To illustrate, let us assume that it costs vendors $3 to produce a graphic T-shirt, and
         that a non-inflated price for vendors selling graphic T-shirts is $5. Thus, without
         inflicting loss on Aeropostale, a vendor would gain $2 in profit from every sale to
         Aeropostale. Without [the defendant's] presence, [the vendor] would make no sales
         and therefore gain $0 in profit. With [the defendant's] assistance, let's assume that
         [the vendor] would sell Aeropostale 100 graphic T-shirts, and that the price [the
         vendor] charged Aeropostale would be inflated to $6. [The vendor] would gain $3
         profit per shirt, for a total of $300 of profit. In this case, [the vendor's executives]
         might be willing to split the $300 profits with [the defendant]. After all, [the
         vendor's executives] would still be left with $150 under the scheme, instead of $0
         without it. Meanwhile, though, Aeropostale would only have lost $100-the
         additional $1 per shirt that it paid above the non-inflated price. Thus, in this
         example, even though [the defendant] inflated the price Aeropostale paid, there is
         not a "direct correlation" between [the defendant's] gain ($150) and Aeropostale's
         loss ($100).

  Finazzo, 850 F.3d at 119 n.25.


                                                   21
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 30 of 40 PageID #:
                                   19937




   CONMEBOL. (See, e.g., Dkt. 997, at 5 (noting that, in 2010, CONMEBOL "terminated its

   relationship with Traffic and sold the rights to the 2015, 2019, and 2023 editions of the Copa

   America (among other tournaments) to sports marketing company Full Play Group ... in part due

   to the promise of $1 million bribe payments"); id at 6 (noting that Torneos had a "company[]

   practice of making annual bribe payments to CONMEBOL officials in exchange for their support

   of Torneos as holder of the broadcasting rights to the Copa Libertadores").)

          Although CONMEBOL points to Professor Szymanski's trial testimony about the

   hypothetical depressive effect of bribery on contract prices (Dkt. 989, at 12-14), that testimony is

   ultimately irrelevant to the question of what portion of the bribe, if any, contributed to that

   depressive effect. One could understand Professor Szymanski as arguing that competition "may

   have been discouraged in the market" by the very presence of bribery, regardless of the bribery's

   purpose (id. at 13); however, the speculative nature of that testimony is insufficient to satisfy the

   "sound methodology" requirement set forth in Finazzo, 850 F.3d at 119-20. And, even more

   fundamentally, no party has established what the fair market value would have been for the

   tournaments at issue. While the Court understands the potential difficulty of establishing fair

   market values for these tournaments, given the rampant corruption that seemingly infected all of

   the comparable tournament contracts, the Court still may not "merely assume" that the entire

   amount of the many kickbacks that were paid were solely for the purpose of securing lower

   contract prices and, therefore, are an appropriate measure of lost revenue. Finazzo, 850 F .3d at

   118. Moreover, the Court cannot use the Centenario as a comparable data point because the parties

   agree that it was a "special," one-time-only tournament versus the more frequent Copa America

   and Copa Libertadores tournaments. (See Dkt. 989, at 3.) As Professor Matheson testified, the

   corruption scandal would have had a greater impact on a one-off event like the Centenario than




                                                    22
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 31 of 40 PageID #:
                                   19938




  long-established events with existing sponsors. Without data showing the value of media contracts

  for the 2015 edition of the Copa America and the 2011 to 2015 editions of the Copa Libertadores,

  absent corruption, the Court cannot find that the payment of bribes to Defendants and their co-

  conspirators is "directly correlated" to diminutions in the value of these contracts.

         While the government cites case law in support of using the bribe amount to approximate

  lost revenue to CONMEBOL (see Dkt. 1030, at 5 n. 7), with the exception of United States v.

  Vaghela, 169 F.3d 729 (11th Cir. 1999), these cases are readily distinguishable or simply

  inapposite. (Dkt. 1041, at 1-2; Dkt. 1042, at 4 n.3.) In United States v. Madison, the only issue

  considered was whether the government established a quid pro quo to support the basis for honest

  services fraud. 657 F. App'x 67 (2d Cir. 2016). In United States v. Gaytan, 342 F.3d 10 (9th Cir.

  2003) and United States v. Gamma Tech Industries, Inc., 265 F.3d 917 (9th Cir. 2001), the court

  relied on state law in affirming the district court's restitution order. The Eleventh Circuit's

  decision in Vaghela presents the closest factual scenario to the instant case. In that case, a medical

  laboratory paid kickbacks to the defendant-doctor so that the defendant would refer work to the

  laboratory. 169 F.3d at 731. During the initial restitution proceedings, the government asked for

  restitution in the amount of the Medicare reimbursements the laboratory received due to the

  defendant's referrals, which the district court granted. Id at 736. On appeal, the Eleventh Circuit

  disagreed, finding that because the government had failed to prove what portion of the Medicare

  payments the laboratory received were for fraudulent or medically unnecessary services, the

  government was only entitled to the amount of the kickbacks paid by the laboratory to the

  defendant (which was less than the amount of the Medicare payments). Id. In reaching this

  conclusion, the panel applied the same reasoning that the government urges here, namely, that the

  laboratory "would not have participated in the kickback scheme if it was not profitable for [the




                                                   23
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 32 of 40 PageID #:
                                   19939




   laboratory], [so] it is not unreasonable to assume that [the government] was overcharged in the

   amount of the kickbacks, and that the loss [the government] suffered was equivalent to that

   amount." This reasoning, however, is precisely what the Second Circuit rejected in Finazzo. 850

   F.3d at 118; see also Federal Ins. Co., 882 F.3d at 372. This Court is bound by Finazzo,

   not Vaghela.

          Therefore, the Court finds that CONMEBOL is not entitled to restitution for lost revenue. 16

          B. CONMEBOL - Salaries and Benefits

          CONMEBOL asks that Defendants Marin and Napout be ordered to pay restitution in the

   amount of $590,000 and $105,000, respectively, which reflects the total salary they each received

   from CONMEBOL. (See Dkt. 986, at 9-10; Dkt. 1052.) 17 For substantially the same reasons

   stated in Section II(A), the Court finds that Defendants must repay 20% of their CONMEBOL

   salaries. Therefore, Defendant Marin is liable for $118,000 and Defendant Napout is liable for

   $21,000 in restitution to CONMEBOL.




          16
              The Court recognizes that this result may seem harsh, especially given the Court's
   suggestions during the restitution proceedings that the amount of the bribes was an appropriate
   measure of lost revenue, i.e., additional sums the media companies would have been willing to pay
   for the contracts. However, upon further analysis of the relevant case law, including the Circuit's
   guidance in Zangari and Finazzo, the Court concludes that it cannot use the bribe amount to
   determine restitution unless the government or the victim establishes, by a preponderance, that
   there is a "direct correlation" between the bribe paid to the defendant and actual loss suffered by
   the victim. The Court also recognizes that this ruling may result in disparate outcomes for co-
   conspirators sentenced in the future, to the extent that CONMEBOL decides to, and can, prove by
   competent evidence the lost revenue for the 2011 to 2015 Copa Libertadores and the 2015 Copa
   America. However, that is an incidental, but foreseeable, consequence of sequential sentencings
   in a multi-defendant case.
          17 Defendant Marin was a member ofCONMEBOL's Executive Committee from 2012 to
   2015 and was a member of multiple CONMEBOL standing committees. (Dkt. 968, at 5.)
   Defendant Napout was one of the vice presidents of CONMEBOL from 2007 to 2014 and the
   president of CONMEBOL from 2014 to 2015. (Dkt. 989, at 5.)


                                                   24
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 33 of 40 PageID #:
                                   19940




           C. CONMEBOL -Attorneys' Fees and Investigative Expenses

           CONMEBOL also requests restitution in the amount of $713,191.96, consisting of: (1)

  $314,656 in attorneys' fees to address Defendant Napout's claim that he entered into a common

  interest agreement with CONMEBOL; (2) $370,647.50 in attorneys' fees in connection with

  responding to specific investigation requests from the government; and (3) $27,888.46 in legal

  fees paid for counsel for Nelson Sanabria, who testified in the government's case. (Dkt. 1060, at

  1-2.) 18 CONMEBOL is not requesting attorneys' fees in connection with preparing its restitution

  request. The government approved CONMEBOL's request for restitution in connection with these

  activities and, in contrast to CONCACAF's request, reviewed the billing entries and expense

  records that CONMEBOL submitted to the Court. (Declaration of Ben O'Neil, Dkt. 1060-1, at11

  5, 8.)

           With respect to the first category of its request for attorneys' fees and investigative

  expenses, CONMEBOL argues that Napout used the common interest privilege to protect himself

  from prosecution and that CONMEBOL had to spend more than $300,000 to challenge the validity

  of the alleged agreement in order to respond to the government's requests for documents that

  Napout sought to withhold under this asserted privilege.' 9      Napout responds that although

  Magistrate Judge Robert M. Levy found that there was no common interest privilege (Dkt. 549),

  he "did not find that Mr. Napout or his counsel had acted in bad faith or attempted to 'victimize'

  CONMEBOL, merely that the claim of common interest was unwarranted" (Dkt. 1072, at 6).




           18
           This request is a 91.7% reduction from CONMEBOL's initial submission in which it
  sought $8,231,859.39 in legal and accounting fees. (Dkt. 968, at 11-12.)

           19
           Napout claimed that he entered into a common interest agreement with CONMEBOL
  from June 17, 2015 to December 3, 2015 while he was CONMEBOL's President. (Dkt. 549, at 1-
  2.)                                      .


                                                 25
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 34 of 40 PageID #:
                                   19941



   While Judge Levy did not explicitly state that Defendant Napout acted in "bad faith", that is the

   clear implication of his decision. 20 As Judge Levy found, acting in his capacity as CONMEBOL's

   president, Napout entered into an agreement that was designed to shield him from criminal liability

   at the expense ofCONMEBOL's interest in protecting itself from liability, which later necessitated

   CONMEBOL's expenditure of over $300,000 in legal fees to challenge the common interest

   agreement that Napout had entered into. (0kt. 549, at 7-8.) Therefore, the Court rejects Napout's

   argument that he is simply being "penalize[d] ... for asserting a privilege." (0kt. 1072, at 6.)

          Moreover, even ifNapout had a legitimate claim, that does not negate CONMEBOL's loss

   directly related to its participation in the government's investigation and prosecution. It cost

   CONMEBOL more than $300,000 to prevent Napout from keeping evidence that the government

   wanted for its investigation and prosecution. The Court does not see how this differs from a

   production cost in response to a government document request.

          However, the Court finds that Quinn Emanuel's hourly rates exceed the acceptable rates

   set supra, particularly the rate it charged for its senior associate, who billed at a rate of up to $835



          20   In his decision, Judge Levy wrote, in relevant part:

          [T]he extensive testimony at the hearing clearly establishes that the purpose of the
          agreement was to allow Napout to 'run everything by' his defense attorneys in an
          effort to shield himself from criminal liability from the government's ongoing
          investigation. As Pappalardo made clear at the hearing, he and Kendall entered into
          the common interest agreement because he 'did not want [Napout] in his official
          capacity as president of CONMEBOL to further implicate himself.' However,
          defendant has offered no persuasive evidence that this arrangement furthered any
          cognizable legal interest of CONMEBOL. Rather, the record before me describes
          an arrangement whereby information would flow in only one direction-from
          CONMEBOL to Napout-and only for Napout's benefit. It is significant that
          Napout, acting in his individual capacity, apparently authorized both parties to enter
          into the common interest agreement and, as a former manager, now seeks to
          constrain the entity's exercise of control over corporate communications."

          (Dkt. 549, at 7-8 ( citations omitted).)


                                                     26
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 35 of 40 PageID #:
                                   19942



  per hour, and partners, who billed at a rate of up to $945 per hour. (See generally Dkt. 1061-2.)

  The Court finds that a 10% reduction is appropriate. Therefore, Napout is liable to CONMEBOL

  for $283,190.40 in restitution relating to attorneys' fees and expenses incurred in connection with

  the government's litigation over Napout' s assertion of the common interest privilege.

         With respect to the second category of CONMEBOL's request for attorneys' fees and

  investigative expenses, i.e., seeking attorneys' fees relating to responding to specific requests from

  the government, Marin does not oppose CONMEBOL's request, but Napout argues that the entries

  are vague and should be reduced. (0kt. 1072, at 6.) Based on its review of these entries and in

  light of the government's review and approval of the fees being sought by CONMEBOL, the Court

  does not find that the billing entries are vague. Again, while Napout points to certain billing entries

  that do not appear to be related to this case, the Court is satisfied, especially in light of the

  government's support of CONMEBOL's request-the billing entries for which the government

  specifically reviewed-that the attorneys' fees have been sufficiently justified. Therefore, for the

  reasons stated above, the Court finds that a 10% reduction is again appropriate. Defendants Napout

  and Marin are liable to CONMBOL for $333,582.75 in attorneys' fees incurred in connection with

  responding to specific government requests for evidence and information.

         With respect to the third category of CONMEBOL's request for attorneys' fees and

  investigative expenses, i.e., legal fees relating to the representation of government witness Nelson

  Sanabria, Napout puts forth no argument in opposition and Marin argues that this request should

  be denied as an unfair surprise because it was filed after the Court's deadline for restitution claims.

  (Dkt. 1071, at 4 n.4.) Although the Court rejects Marin's argument about surprise-finding that

  CONMEBOL's request was timely and reasonably foreseeable-it is clear that Marin is not

  responsible for these fees because Sanabria' s testimony only related to Napout and his




                                                    27
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 36 of 40 PageID #:
                                   19943



   consciousness of guilt, and would not have been introduced at a trial of Marin alone. As a result,

   the entire cost of Sanabria's legal fees are assessed only against Napout. Moreover, the Court

   finds that Fox Rothschild's hourly rate is reasonable. Therefore, Defendant Napout is liable for

   $27,888.46 in legal fees incurred by CONMEBOL in connection with the representation of Nelson

   Sanabria.

          In sum, the Court finds that Napout is solely liable for liable for $311,078.86 in attorneys'

   fees and investigative expenses, and that Defendants Marin and Napout are liable for an additional

   $333,582.75 in fees and expenses.

   V.     Traffic USA Employees

          Three former Traffic USA sales employees seek restitution for their salaries, commissions,

   and benefits. They allege that they lost their jobs and reputations after Traffic USA and its top

   executives were indicted. (Dkt. 965-1, at 3, 6.) The employees argue, among other things, that

   they "relied on [Traffic USA' s] representations that they had lawfully obtained the marketing

   rights to CONCACAF and CONMEBOL tournaments. Had it not been for that, [the employees]

   would not have joined the company" and, therefore, Traffic USA' s "concealment was a direct

   cause of the[ir] losses." (Id. at 4, 7-8.) For its part, Traffic opposes the restitution request of its

   former employees, arguing that they are not victims under the MVRA. (Dkt. 1022, at I 0-11.)

          Based on the former Traffic USA employees' own arguments, it is clear that they are not

   "victims" of Defendants as defined by the MVRA. A "victim" for purposes of the MVRA is

   defined as "a person directly and proximately harmed as a result of the commission of an offense

   for which restitution may be ordered including, in the case of an offense that involves as an element

   a scheme, conspiracy, or pattern of criminal activity, any person directly harmed by the defendant's

   criminal conduct in the course of the scheme, conspiracy, or pattern." 18 U.S.C. § 3663A(a)(2).




                                                     28
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 37 of 40 PageID #:
                                   19944




  The Court agrees with Traffic's argument that the harm alleged here "is simply too remote from

  the underlying criminal conduct to satisfy the causation requirement." (Dkt. 1022, at IO); see

  United States v. Follieri, No. 08-CR-850 (JGK), 2009 WL 151725, at *1 (S.D.N.Y. Jan. 21, 2009)

  (holding that former employees who alleged that the funds intended to pay their salaries were

  misdirected by defendant, who pied guilty to conspiracy to commit wire fraud, and that defendant

  "made misrepresentations" to "induce [the employees] to keep working" did not establish causality

  under the MVRA). Moreover, the former Traffic USA employees' reliance on United States v.

  Marino, 654 F.3d 310 (2d Cir. 2011) is misplaced. The appellant in Marino was ordered to pay

  restitution to investors who lost money as a result of a Ponzi scheme, id at 315-16, which is "a

  direct and proximate result" of the defendant's fraud, Follieri, 2009 WL 151725, at             *1
  ( distinguishing between former employees and people "like investors" who "invest or make loans

  to the defendant" for purposes of restitution under the MVRA). By contrast, the loss here, if any,

  did not directly arise from the criminal conduct of Defendants, but rather, as the former employees

  themselves assert, was directly caused by Traffic USA's "concealment" of the fact that it had not

  "lawfully obtained the marketing rights to CONCACAF and CONMEBOL tournaments." (Dkt.

  965-1, at 4, 7-8.) Therefore, the former Traffic USA employees are not entitled to any restitution

  from Defendants.

  VI.    Joint and Several Liability

         The Second Circuit has held that "[i]f the court finds that more than [one] defendant has

  contributed to the loss of a victim, the court may make each defendant liable for payment of the

  full amount of restitution or may apportion liability among the defendants to reflect the level of

  contribution to the victim's loss and economic circumstances of each defendant." Smith, 513 F.

  App'x at 45 (citing 18 U.S.C. § 3664(h)). A district court may impose restitution holding the




                                                  29
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 38 of 40 PageID #:
                                   19945




   defendant liable for the "reasonably foreseeable acts of all co-conspirators," even "where the jury

   had acquitted the defendant as to some aspects of the conspiracy." United States v. Boyd, 222 F.3d

   47, 50-51 (2d Cir. 2000).

          Here, the Court divides the restitution award into three categories: ( 1) restitution owed

   solely by either Napout or Marin; (2) restitution owed jointly and severally by Marin and Napout;

   and (3) restitution owed jointly and severally by Marin, Napout, and the other defendants convicted

   of the same bribery scheme or schemes. Therefore, Defendants Napout's and Marin's restitution

   obligations are as follows:

                                              Defendant Napout

                      Type of Liability                          Restitution Owed
                       Sole Liability
                          FIFA                        Salary & Benefits: $24,289.26
                        CONMEBOL                      Salary & Benefits: $21,000
                        CONMEBOL                      Common Interest Privilege Attorneys'
                                                      Fees: $283,190.40
                        CONMEBOL                      Sanabria Legal Fees: $27,888.46
                                      Total           $356,368.12

              Joint and Several Liability with
                  Defendant Marin Onlv
                               FIFA                   Maennl Trial Preparation: $24,001.45
                                      Total           $24.001.45

            Joint and Several Liability with All
                Convicted Co-conspirators
                          FIFA                        Restitution Request: $40,444.49
                        CONCACAF                      Investie;ative Expenses: $1,338,814
                        CONCACAF                      Vendor Fees: $139,390.70
                        CONCACAF                      Restitution Request: $264,549.60
                        CONMEBOL                      Investigative Expenses: $333,582.75
                                      Total           $2,116. 781.54

           CUMULATIVE TOTAL                           $2,497,151.11




                                                    30
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 39 of 40 PageID #:
                                   19946




                                          Defendant Marin

                      Type of Liability                         Restitution Owed
                       Sole Liability
                           FIFA                        Salary & Benefits: $19,532.60
                       CONMEBOL                        Salary & Benefits: $118,000
                                   Total               $137,532.60

              Joint and Several Liability with
                  Defendant Napout Onlv
                           FIFA                        Maennl Trial Preparation: $24,001.45
                                  Total                $24,001.45

            Joint and Several Liability with All
                Convicted Co-conspirators
                          FIFA                         Restitution Request: $40,444.49
                       CONCACAF                        Investi~ative Expenses: $1,338,814
                       CONCACAF                        Vendor Fees: $139,390.70
                       CONCACAF                        Restitution Request: $264,549.60
                       CONMEBOL                        Investigative Expenses: $333,582.75
                                  Total                $2,116,781.54

           CUMULATIVE TOTAL                            $2,278,315.59

         However, based on a consideration of each Defendant's level of contribution to the victims'

  losses and Defendants' respective economic circumstances, the Court will implement a restitution

  payment plan as to each Defendant, to be determined after the parties' submission of proposed

  payment schedule(s). See Smith, 513 F. App'x at 45-46.

                                           CONCLUSION

         For the reasons stated herein, the government's motion for restitution is granted in part and

  denied in part. The Court awards the following restitution amounts:

            (I) FIFA is entitled to a total of $108,267.80 in restitution;

            (2) CONCACAF is entitled to a total of $1,742,754.30 in restitution; and

            (3) CONMEBOL is entitled to a total of $783,661.61 in restitution.




                                                  31
Case 1:15-cr-00252-PKC-RML Document 1228 Filed 03/29/19 Page 40 of 40 PageID #:
                                   19947




          By December 4, 2018, the parties shall file either: (1) jointly proposed payment schedules,

   or (2) if no agreement can be reached, separate proposals for payment schedules.



                                                       SO ORDERED.



                                                       ls/Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge

   Dated: November 20, 2018
          Brooklyn, New York




                                                  32
